Case 3:17-cv-00529-TJC-JRK Document 16 Filed 01/04/21 Page 1 of 16 PageID 132




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION

   CEDRIC LAVAR BROWN 1,

                       Petitioner,

   vs.                                             Case No.:   3:17-cv-529-J-32JRK
                                                               3:14-cr-101-J-32JRK
   UNITED STATES OF AMERICA,

                       Respondent.
                                               /

                                          ORDER

         This case is before the Court on Petitioner Cedric Lavar Brown’s Motion

   Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence (Civ. Doc. 1)

   and Motion to Supplement (Civ. Doc. 5). 2 In the § 2255 Motion, Petitioner

   alleges that the Court wrongly sentenced him under the Armed Career

   Criminal Act (ACCA), 18 U.S.C. § 924(e), and that appellate counsel gave

   ineffective assistance. In the Motion to Supplement, Petitioner seeks to add a

   claim that the Court lacked subject matter jurisdiction over the case. The

   United States responded in opposition to both motions. (Civ. Docs. 4, 7).




   1     Petitioner’s middle name is spelled “Levar” on the criminal docket but “Lavar”
   on the civil docket.

   2     Citations to the record in the criminal case, United States vs. Cedric Levar
   Brown, No. 3:14-cr-101-J-32JRK, will be denoted “Crim. Doc. __.” Citations to the
   record in the civil § 2255 case, No. 3:17-cv-529-J-32JRK, will be denoted “Civ. Doc. __.”
                                                1
Case 3:17-cv-00529-TJC-JRK Document 16 Filed 01/04/21 Page 2 of 16 PageID 133




           The Court stayed this case pending the Supreme Court’s decision in

   Shular v. United States, 140 S. Ct. 779 (2020). Afterward, the Court instructed

   the parties to submit supplemental briefs, which the Court has considered. (Civ.

   Doc. 14, United States’ Supp. Brief, Civ. Doc. 15, Petitioner’s Supp. Brief). Thus,

   the case is ripe for a decision.

           Under Rule 8(a) of the Rules Governing Section 2255 Proceedings, the

   Court has determined that an evidentiary hearing is not necessary to decide the

   motion. See Rosin v. United States, 786 F.3d 873, 877 (11th Cir. 2015) (an

   evidentiary hearing is not required when the petitioner asserts allegations that

   are affirmatively contradicted by the record or patently frivolous, or if in

   assuming that the facts he alleges are true, he still would not be entitled to any

   relief). For the reasons below, Petitioner’s § 2255 Motion, as supplemented, is

   due to be denied.


      I.      Background


           On May 28, 2014, a federal grand jury indicted Petitioner on one count of

   possession of a firearm by a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1)

   and 924(e). (Crim. Doc. 14, Indictment). A few months later, Petitioner pleaded

   guilty to the charge without a plea agreement. (Crim. Doc. 35, Notice of

   Maximum Penalty, Elements of the Offense, and Factual Basis; Crim. Doc. 73,

   Change-of-Plea Transcript). Petitioner admitted that, despite being a convicted



                                            2
Case 3:17-cv-00529-TJC-JRK Document 16 Filed 01/04/21 Page 3 of 16 PageID 134




   felon, in May 2014 he possessed a Jiminez Arms 9 millimeter pistol and sold it

   to a confidential informant. (Crim. Doc. 73 at 23–24). Petitioner further

   admitted that the gun had been “manufactured in Nevada and necessarily

   traveled in interstate commerce by its presence in Duval County, Florida, on or

   about May 5th, 201[4].” (Id. at 24); (see also Crim. Doc. 35 at 3). The Magistrate

   Judge who presided over the plea colloquy reported that “[a]fter cautioning and

   examining the Defendant under oath concerning each of the subjects mentioned

   in Rule 11, I determined that the guilty plea was knowledgeable and voluntary,

   and that the offense charged is supported by an independent basis in fact

   containing each of the essential elements of such offense.” (Crim. Doc. 36).

   Without objection, the Court accepted Petitioner’s guilty plea and adjudicated

   him accordingly. (Crim. Doc. 38).

         Petitioner was initially scheduled to be sentenced on August 19, 2015, but

   at Petitioner’s request, the Court continued the sentencing hearing to give him

   an opportunity to cooperate with state authorities regarding an unrelated

   homicide investigation. (See Crim. Doc. 74, Sentencing Transcript Vol. I). The

   Court and the parties reconvened on February 23, 2016. (Crim. Doc. 78,

   Sentencing Transcript, Vol. II). Counsel conceded that Petitioner was going to

   qualify for an enhanced 15-year mandatory minimum sentence under the

   ACCA, 18 U.S.C. § 924(e), because he had three prior convictions for a serious

   drug offense. (Id. at 12–13). However, at Petitioner’s request, the Court again


                                           3
Case 3:17-cv-00529-TJC-JRK Document 16 Filed 01/04/21 Page 4 of 16 PageID 135




   continued the sentencing hearing to give Petitioner an opportunity to obtain a

   substantial assistance reduction based on third-party cooperation.

         Ultimately, neither Petitioner’s efforts nor third-party cooperation

   resulted in the United States moving for a substantial assistance reduction. The

   case eventually proceeded to sentencing on June 22, 2016. (Crim. Doc. 75,

   Sentencing Transcript Vol. III). According to the Presentence Investigation

   Report (PSR), Petitioner was subject to a 15-year mandatory minimum sentence

   under the ACCA based on three prior convictions in Florida for the sale or

   delivery of cocaine. (Crim. Doc. 62, PSR at ¶ 23). Upon review of certified records

   of the prior convictions, the Court determined that Petitioner qualified for the

   ACCA enhancement. (Crim. Doc. 75 at 7–12). Although the guidelines

   recommended a sentence between 188 and 235 months in prison (Crim. Doc. 62

   at ¶ 90), the Court varied below the guidelines range and sentenced Petitioner

   to the mandatory minimum term of 180 months. (Crim. Doc. 75 at 27; Crim.

   Doc. 65, Judgment).

         Petitioner filed a notice of appeal from the judgment. (Crim. Doc. 67). On

   appeal, counsel filed a brief pursuant to Anders v. California, 386 U.S. 738

   (1967), and moved to withdraw. United States v. Brown, No. 16–14708 (11th

   Cir.), Dkt. Entry of Oct. 3, 2016. In response, Petitioner filed a pro se brief in

   which he argued that his prior drug convictions did not qualify as ACCA

   predicates because the statute of conviction was broader than the ACCA’s


                                           4
Case 3:17-cv-00529-TJC-JRK Document 16 Filed 01/04/21 Page 5 of 16 PageID 136




   definition of a serious drug offense. Id., Dkt. Entry of Dec. 12, 2016. The

   Eleventh Circuit Court of Appeals affirmed Petitioner’s conviction and

   sentence. United States v. Brown, 682 F. App’x 820 (11th Cir. 2017); (Crim. Doc.

   82). The court explained: “Our independent review of the entire record reveals

   that counsel’s assessment of the relative merit of the appeal is correct. Because

   an independent examination of the entire record reveals no arguable issue of

   merit, counsel’s motion to withdraw is GRANTED, and Brown’s conviction and

   sentence are AFFIRMED.” Brown, 682 F. App’x at 820.

            Petitioner did not seek certiorari review from the Supreme Court. This §

   2255 Motion followed.


      II.     Applicable Law

              A. General Principles and Ineffective Assistance of Counsel


            Under 28 U.S.C. § 2255, a person in federal custody may move to vacate,

   set aside, or correct his sentence. Section 2255 authorizes a district court to

   grant relief on four grounds: (1) the sentence was imposed in violation of the

   Constitution or laws of the United States; (2) the court lacked jurisdiction to

   impose the sentence; (3) the sentence exceeds the maximum authorized by law;

   or (4) the sentence is otherwise subject to collateral attack. 28 U.S.C § 2255(a).

   Only jurisdictional claims, constitutional claims, and claims of error that are so

   fundamental as to cause a complete miscarriage of justice will warrant relief



                                            5
Case 3:17-cv-00529-TJC-JRK Document 16 Filed 01/04/21 Page 6 of 16 PageID 137




   through collateral attack. United States v. Addonizio, 442 U.S. 178, 184-86

   (1979); Spencer v. United States, 773 F.3d 1132, 1138 (11th Cir. 2014) (en banc).

   “[A] collateral attack is the preferred vehicle for an ineffective-assistance

   claim.” United States v. Padgett, 917 F.3d 1312, 1318 (11th Cir. 2019).

         To establish ineffective assistance of counsel, a § 2255 petitioner must

   show both: (1) that his counsel’s performance was constitutionally deficient, and

   (2) that counsel’s deficient performance prejudiced the defense. Strickland v.

   Washington, 466 U.S. 668, 687 (1984); Martin v. United States, 949 F.3d 662,

   667 (11th Cir. 2020). In determining whether counsel was deficient, “[t]he

   standard for effective assistance of counsel is reasonableness, not perfection.”

   Brewster v. Hetzel, 913 F.3d 1042, 1056 (11th Cir. 2019) (citing Strickland, 466

   U.S. at 687). “In the light of the ‘strong presumption’ that counsel's actions [fell]

   within the wide range of constitutionally adequate assistance, a movant ‘must

   establish that no competent counsel would have taken the [challenged] action.’”

   Khan v. United States, 928 F.3d 1264, 1272 (11th Cir.) (quoting Chandler v.

   United States, 218 F.3d 1305, 1314-15 (11th Cir. 2000) (en banc)), cert.

   dismissed, 140 S. Ct. 339 (2019). To demonstrate prejudice, the petitioner must

   show a reasonable likelihood that the result of the proceeding would have been

   different but for counsel’s error. Martin, 949 F.3d at 667 (citing Padilla v.

   Kentucky, 559 U.S. 356, 366 (2010)). The Court considers the totality of the

   evidence in determining whether a petitioner has established deficient


                                            6
Case 3:17-cv-00529-TJC-JRK Document 16 Filed 01/04/21 Page 7 of 16 PageID 138




   performance and prejudice. Strickland, 466 U.S. at 695. However, because both

   prongs are necessary, “there is no reason for a court… to approach the inquiry

   in the same order or even to address both components of the inquiry if the

   defendant makes an insufficient showing on one.” Id. at 697.


             B. The Armed Career Criminal Act (ACCA)


         Under the ACCA, any person who violates 18 U.S.C. § 922(g) and who has

   three or more prior convictions “for a violent felony or a serious drug offense, or

   both, committed on occasions different from one another” is subject to a 15-year

   mandatory minimum prison sentence. 18 U.S.C. § 924(e)(1). The term “serious

   drug offense” means:

                (i) an offense under the Controlled Substances Act (21
                U.S.C. 801 et seq.), the Controlled Substances Import
                and Export Act (21 U.S.C. 951 et seq.), or chapter 705
                of title 46 for which a maximum term of imprisonment
                of ten years or more is prescribed by law; or

                (ii) an   offense   under     State    law,    involving
                manufacturing, distributing, or possessing with intent
                to manufacture or distribute, a controlled substance (as
                defined in section 102 of the Controlled Substances Act
                (21 U.S.C. 802)), for which a maximum term of
                imprisonment of ten years or more is prescribed by law.

   Id., § 924(e)(2)(A).

         “In determining whether a conviction qualifies as a serious drug offense,

   courts generally apply a categorical approach, looking ‘only to the fact of

   conviction and the statutory definition of the prior offense, instead of the actual


                                           7
Case 3:17-cv-00529-TJC-JRK Document 16 Filed 01/04/21 Page 8 of 16 PageID 139




   facts underlying the defendant’s prior conviction.’” United States v. Simmons,

   820 F. App’x 923, 925 (11th Cir. 2020) (quoting United States v. Robinson, 583

   F.3d 1292, 1295 (11th Cir. 2009)). If the statute of conviction contains

   alternative elements, the sentencing court may consult Shepard-approved 3

   sources, such as a charging document or the judgment, to discern the nature of

   the conviction. Simmons, 820 F. App’x at 925–26.


       III.   Discussion

              A. Grounds One, Two, and Four: The ACCA enhancement


          The focus of Petitioner’s § 2255 Motion is challenging the ACCA

   enhancement. Grounds One, Two, and Four present variations of the same

   argument. In Ground One, he contends that the Court violated his Sixth

   Amendment right to a jury trial by counting his three prior convictions for the

   sale or delivery of cocaine as ACCA predicates. (Civ. Doc. 1 at 4). Petitioner

   claims that the Court “refused to use the categorical approach” and instead

   “used the facts of Petitioner’s (3) prior state of Florida drug convictions to

   determine that Petitioner was an Armed Career Criminal.” (Id.). In Ground

   Two, Petitioner alleges that, in this case, the “categorical approach” requires

   the sentencing court to compare the elements of the state offense to the

   elements of a generic federal drug trafficking crime. (Id. at 5–6). He alleges that



   3      Shepard v. United States, 544 U.S. 13 (2005).

                                             8
Case 3:17-cv-00529-TJC-JRK Document 16 Filed 01/04/21 Page 9 of 16 PageID 140




   any other approach would render the definition of a serious drug offense void

   for vagueness. (Id. at 6). According to Petitioner, his prior convictions are not

   ACCA predicates because their elements are broader than those of a generic

   federal drug offense. In Ground Four, Petitioner asserts that Eleventh Circuit

   precedent is contrary to precedent from the Supreme Court and other circuits

   because the Eleventh Circuit has rejected the categorical approach urged by

   Petitioner (i.e., comparing the elements of the state offense with the elements

   of a generic federal drug trafficking crime). (Id. at 9).

         As a preliminary matter, each of these claims are procedurally defaulted

   or were resolved against Petitioner on appeal. “Under the procedural default

   rule, a defendant generally must advance an available challenge to a criminal

   conviction or sentence on direct appeal or else the defendant is barred from

   presenting that claim in a § 2255 proceeding.” McKay v. United States, 657 F.3d

   1190, 1196 (11th Cir. 2011) (internal quotation marks and citation omitted).

   Likewise, it is “long settled that a prisoner is procedurally barred from raising

   arguments in a motion to vacate his sentence, 28 U.S.C. § 2255, that he already

   raised and that [the court of appeals] rejected in his direct appeal.” Stoufflet v.

   United States, 757 F.3d 1236, 1239 (11th Cir. 2014) (citations omitted).

         To the extent Petitioner claims that the Court violated his Sixth

   Amendment rights by basing the ACCA enhancement on the facts of his prior

   drug convictions, he could have advanced that challenge on direct appeal but


                                            9
Case 3:17-cv-00529-TJC-JRK Document 16 Filed 01/04/21 Page 10 of 16 PageID 141




    failed to do so. Thus, this claim is procedurally defaulted. McKay, 657 F.3d at

    1196. To the extent Petitioner claims that the Court failed to properly apply the

    categorical approach or that his prior drug convictions do not fit the ACCA’s

    definition of a serious drug offense, he did raise these claims on direct appeal in

    his pro se brief. Brown, No. 16–14707, Dkt. Entry of Dec. 12, 2016. However,

    the Eleventh Circuit Court of Appeals implicitly rejected these arguments when

    it found no arguable issues of merit and affirmed his conviction and sentence.

    Brown, 682 F. App’x at 820. Thus, these claims may not be relitigated in a §

    2255 motion. Stoufflet, 757 F.3d at 1239.

          Petitioner’s claims lack merit in any event. In Shular v. United States,

    the Supreme Court affirmed a defendant’s ACCA sentence where, like

    Petitioner, the contested predicate conviction was under Florida Statutes

    Section 893.13(1)(a), which “makes it a crime to ‘sell, manufacture, or deliver,

    or possess with intent to sell, manufacture, or deliver, a controlled substance.’”

    140 S. Ct. 779, 784 (2020) (quoting Fla. Stat. § 893.13(1)(a)). In doing so, the

    Supreme Court held that § 924(e)(2)(A)(ii)’s definition of a serious drug offense

    does not call for a comparison to a generic offense. Id. at 782. Rather, the Court

    held that “[t]he ‘serious drug offense’ definition requires only that the state

    offense involve the conduct specified in the federal statute; it does not require

    that the state offense match certain generic offenses.” Id. The Supreme Court

    rejected Shular’s argument that, because Section 893.13(1)(a) did not require


                                            10
Case 3:17-cv-00529-TJC-JRK Document 16 Filed 01/04/21 Page 11 of 16 PageID 142




    the state to prove an element of mens rea regarding the illicit nature of the

    controlled substance, the conviction was not a “serious drug offense.” Id. at 787.

    Moreover, the Supreme Court held that § 924(e)(2)(A)(ii) was unambiguous

    because its “text and context leave no doubt that it refers to an offense involving

    the conduct of ‘manufacturing, distributing, or possessing with intent to

    manufacture or distribute, a controlled substance.’” Id. (emphasis in original);

    see also id. at 787–89 (Kavanaugh, J., concurring). In Shular,

          [T]he Supreme Court told us two important things about the terms
          in this ACCA definition: (1) “the terms in § 924(e)(2)(A)(ii) –
          ‘manufacturing, distributing, or possessing with intent to
          manufacture or distribute, a controlled substance’ – are unlikely
          names for generic offenses” and instead “[t]hose words undoubtedly
          can be used to describe conduct,” and (2) “by speaking of activities
          a state-drug offense ‘involves,’ § 924(e)(2)(A)(ii) suggests the
          descriptive terms immediately following that word ‘involv[es]’
          identify conduct.” Id. at ––––, 140 S. Ct. at 785.

          The Supreme Court also clarified that the ACCA's definition of
          “serious drug offense” “requires only that the state offense involve
          the conduct specified in the federal statute [the ACCA]; it does not
          require that the state offense match certain generic
          offenses.” Id. at ––––, 140 S. Ct. at 782. The Supreme Court
          confirmed that § 924(e)(2)(A)(ii) calls for application of a categorical
          approach, but one that determines whether state drug offenses
          “involve,”—that is “necessarily requir[e]”—the types of conduct
          identified in § 924(e)(2)(A)(ii). Id. at ––––, 140 S. Ct. at 785–86.

    United States v. Conage, 976 F.3d 1244, 1252 (11th Cir. 2020).

          Shular also confirmed the correctness of the Eleventh Circuit’s earlier

    decision in United States v. Smith, which held that it “need not search for the

    elements of ‘generic’ definitions of ‘serious drug offense’ and ‘controlled


                                            11
Case 3:17-cv-00529-TJC-JRK Document 16 Filed 01/04/21 Page 12 of 16 PageID 143




    substance offense’ because these terms are defined by a federal statute and the

    Sentencing Guidelines, respectively.” 775 F.3d 1262, 1267 (11th Cir. 2014). The

    Smith court concluded that although Florida Statutes Section 893.13(1) does

    not contain an element of mens rea regarding the illicit nature of a controlled

    substance, it “is both a ‘serious drug offense,’ 18 U.S.C. § 924(e)(2)(A), and a

    ‘controlled substance offense,’ U.S.S.G. § 4B1.2(b)” because neither term

    requires an element of mens rea. Id. at 1268.

          The record and the foregoing case law foreclose Petitioner’s arguments.

    The record refutes Petitioner’s allegation in Ground One that the Court imposed

    the ACCA enhancement based on the facts of his prior drug convictions, in

    violation of the Sixth Amendment. Rather, the Court received certified copies

    of the charging instruments and judgments pertaining to those convictions,

    which established that Petitioner committed the sale or delivery of cocaine on

    three separate occasions, in violation of Florida Statutes Section 893.13(1)(a).

    (Crim. Doc. 64-1; Crim. Doc. 64-2). The Court reviewed the prior convictions at

    the sentencing hearing and concluded, without objection, that they qualified

    Petitioner for the ACCA enhancement. (Crim. Doc. 75 at 7–12). As the Supreme

    Court and the Eleventh Circuit have recognized, the Sixth Amendment permits

    a district judge to find the fact of a prior conviction used to increase the

    mandatory minimum sentence. United States v. Phillips, 834 F.3d 1176, 1184

    (11th Cir. 2016) (citing Almendarez-Torres v. United States, 523 U.S. 224, 247


                                          12
Case 3:17-cv-00529-TJC-JRK Document 16 Filed 01/04/21 Page 13 of 16 PageID 144




    (1998)). And, contrary to Petitioner’s arguments in Grounds Two and Four,

    precedent from the Supreme Court and the Eleventh Circuit establish that a

    conviction for the sale or delivery of cocaine under Florida law is a serious drug

    offense under the ACCA. Shular, 140 S. Ct. at 786–87; Smith, 775 F.3d at 1268.

    Thus, relief on Grounds One, Two, and Four is due to be denied.


             B. Ground Three: Ineffective Assistance


          Next, Petitioner claims that appellate counsel gave ineffective assistance

    by failing to brief the issues discussed above and those raised in his pro se brief

    on direct appeal. (Civ. Doc. 1 at 7). As noted before, appellate counsel filed an

    Anders brief before the Eleventh Circuit Court of Appeals. Following an

    independent review of the record, the Eleventh Circuit determined that

    appellate counsel’s “assessment of the relative merit of the appeal is correct,”

    that there was “no arguable issue of merit,” and affirmed Petitioner’s conviction

    and sentence. Brown, 682 F. App’x at 820.

          As the Eleventh Circuit determined in its opinion, and as this Court

    explained with respect to Grounds One, Two, and Four, the arguments that

    Petitioner   claims    counsel    should     have    raised      all   lack   merit.

    “[A]ppellate counsel could not have been constitutionally ineffective by failing

    to present a meritless claim.” Franks v. GDCP Warden, 975 F.3d 1165, 1171

    (11th Cir. 2020). Accordingly, this claim is due to be denied.



                                            13
Case 3:17-cv-00529-TJC-JRK Document 16 Filed 01/04/21 Page 14 of 16 PageID 145




             C. Motion to Supplement: Subject Matter Jurisdiction


          Petitioner also moves to supplement the § 2255 Motion with a claim that

    the Court lacked subject matter jurisdiction over the case. (Civ. Doc. 5).

    Petitioner contends that the interstate commerce element of 18 U.S.C. § 922(g)

    bears on the Court’s subject matter jurisdiction. He claims that the Court lacked

    subject matter jurisdiction because the indictment did not allege, and the Court

    did not find, that the firearm he possessed was an article of interstate

    commerce. The United States opposes the Motion to Supplement, arguing that

    the claim is both untimely and meritless. (Civ. Doc. 7).

          The Court agrees with the United States that the claim is both untimely

    and meritless, but it is easier to explain why the claim simply lacks merit. The

    Eleventh Circuit has rejected the theory “that a failure of allegation or proof on

    an interstate-commerce element deprives the district court of jurisdiction.”

    Alikhani v. United States, 200 F.3d 732, 735 (11th Cir. 2000). In United States

    v. Viscome, the Eleventh Circuit held that a defendant’s attack on the

    sufficiency of the evidence concerning the interstate nexus element was a non-

    jurisdictional defect that he waived by pleading guilty. 144 F.3d 1365, 1370

    (11th Cir. 1998). Likewise, Petitioner waived his challenge to the interstate

    commerce element because he pleaded guilty to possession of a firearm by a

    convicted felon.




                                           14
Case 3:17-cv-00529-TJC-JRK Document 16 Filed 01/04/21 Page 15 of 16 PageID 146




          In any event, Petitioner admitted that the gun he possessed “was

    manufactured in Nevada and necessarily traveled in interstate commerce by its

    presence in Duval County, Florida.” (Crim. Doc. 73 at 24). “The interstate nexus

    element of 18 U.S.C. § 922(g) can be established by showing that the firearm

    was manufactured in a different state from the one in which it was ultimately

    possessed by the defendant.” United States v. Folk, 754 F.3d 905, 917 (11th Cir.

    2014) (citations omitted). Thus, the interstate commerce element was satisfied.


       IV.   Conclusion


          The Court has considered each of Petitioner’s claims, but finds that none

    warrants relief under 28 U.S.C. § 2255. Accordingly, it is hereby ORDERED:


          1. Petitioner Cedric Lavar Brown’s Motion Under 28 U.S.C. § 2255 to

             Vacate, Set Aside, or Correct Sentence (Civ. Doc. 1) is DENIED.

          2. Petitioner’s Motion to Supplement (Civ. Doc. 5) is DENIED.

          3. The Clerk should enter judgment in favor of the United States and

             against Petitioner, and close the file.


       CERTIFICATE OF APPEALABILITY AND LEAVE TO APPEAL IN
                     FORMA PAUPERIS DENIED

          IT IS FURTHER ORDERED that Petitioner is not entitled to a certificate

    of appealability. A prisoner seeking a motion to vacate has no absolute

    entitlement to appeal a district court’s denial of his motion.     28 U.S.C. §



                                            15
Case 3:17-cv-00529-TJC-JRK Document 16 Filed 01/04/21 Page 16 of 16 PageID 147




    2253(c)(1). Rather, a district court must first issue a certificate of appealability

    (COA). Id. “A [COA] may issue… only if the applicant has made a substantial

    showing of the denial of a constitutional right.” Id. at § 2253(c)(2). To make such

    a showing, Petitioner “must demonstrate that reasonable jurists would find the

    district court’s assessment of the constitutional claims debatable or wrong,”

    Tennard v. Dretke, 542 U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529

    U.S. 473, 484 (2000)), or that “the issues presented were ‘adequate to deserve

    encouragement to proceed further.’” Miller-El v. Cockrell, 537 U.S. 322, 335-36

    (2003) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983)). Petitioner has

    not made the requisite showing in these circumstances. Because Petitioner is

    not entitled to a certificate of appealability, he is not entitled to appeal in forma

    pauperis.

            DONE AND ORDERED at Jacksonville, Florida this 4th day of

    January, 2021.




    lc 19

    Copies:
    Counsel of record
    Pro se petitioner



                                             16
